                  IN THE UNITED STATES DISTRICT COURT FOR
                     THE EASTERN DISTRICT OF TENNESSEE
                              AT GREENEVILLE

 UNITED STATES OF AMERICA                         )
                                                  )
 v.                                               )      No. 2:18-CR-017
                                                  )
 ELIZABETH JEAN PATTERSON                         )

                                        ORDER

        By judgment entered October 18, 2018, this Court sentenced the defendant to a

 term of imprisonment of 180 months. The defendant is presently housed at FCI Aliceville

 with a projected release date of June 2, 2032.                 See Bureau of Prisons,

 https://www.bop.gov/inmateloc/ (last visited July 26, 2021).

        Now before the Court is the defendant’s pro se “Motion for Hardship credit for

 Hard time Served.” [Doc. 1780]. Therein, the defendant asserts that her prison has been

 in an extended state of lockdown amounting to cruel and unusual punishment, and she

 asks this Court to award her “two days credit for one served for the time she has been

 locked down in FCI Aliceville due to Covid-19.” The United States has responded in

 opposition to the motion [doc. 1781], and the defendant cites no statutory authority by

 which this Court could grant such relief.

        “[T]he court may modify an imposed term of imprisonment to the extent otherwise

 expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal Procedure.”

 18 U.S.C. § 3582(c)(1)(B). “[T]wo statutory provisions permit such a modification: 28

 U.S.C. §§ 2106 and 2255, both of which are plainly inapplicable here.” United States v.



Case 2:18-cr-00017-RLJ-CRW Document 1782 Filed 07/27/21 Page 1 of 3 PageID #:
                                  11965
 Zabawa, 134 F. App’x 60, 67 (6th Cir. 2005).

        Section 3582(c) of Title 18 also provides three avenues for sentence reduction.

 Section 3582(c)(1) allows district courts to reduce a sentence based on a defendant’s age

 or upon a showing of “extraordinary and compelling reasons,” but only after a movant

 has exhausted her administrative remedies. The instant defendant makes no reference to

 § 3582(c)(1) nor has she provided documentation of her exhaustion of administrative

 remedies.

        Section 3582(c)(2) authorizes a sentence reduction for “a defendant who has been

 sentenced to a term of imprisonment based on a sentencing range that has subsequently

 been lowered by the Sentencing Commission[.]” The present defendant does not argue

 that her guideline range has been lowered.

        Rule 35 is also inapplicable to the present motion, as that rule authorizes correction

 or reduction of sentence only: (1) upon a substantial assistance motion filed by the

 government; or (2) to “correct a sentence that resulted from arithmetical, technical, or

 other clear error” if done within 14 days after sentencing. See Fed. R. Crim. P. 35. The

 motion now before the Court is not brought by the government for substantial assistance,

 and Rule 35(a)’s 14-day window has long closed. Further, no “arithmetical, technical, or

 other clear error” has been cited in this case.

        Beyond the 14-day period set by Rule 35(a), “the court has jurisdiction to amend

 the sentence only in conformity with Rule 36.” United States v. Robinson, 368 F.3d 653,

 656 (6th Cir. 2004). Rule 36 allows courts to correct a “clerical error” or “an error in the

                                               2

Case 2:18-cr-00017-RLJ-CRW Document 1782 Filed 07/27/21 Page 2 of 3 PageID #:
                                  11966
 record arising from oversight or omission.” See Fed. R. Crim. P. 36. Rule 36 is available

 only to correct clerical errors, not to cure “unexpressed sentencing expectations.”

 Robinson, 368 F.3d at 656-57. Again, no such error is cited by the defendant, and the

 Court is aware of none.

        Ultimately, the defendant raises arguments pertaining to her conditions of

 confinement. Such claims might be cognizable, see, e.g., Estelle v. Gamble, 429 U.S. 97

 (1976), but they should be presented in a civil lawsuit in the prisoner’s district of

 confinement after the exhaustion of administrative remedies. See 42 U.S.C. § 1997e(a).

 Again, there is no evidence that this defendant has exhausted her administrative remedies,

 nor is she incarcerated in this judicial district.

        The Court sympathizes with the concerns cited in the defendant’s motion but, as

 explained herein, is without authority to grant the requested relief. The defendant’s

 motion [doc. 1780] must therefore be DENIED.

                IT IS SO ORDERED.

                                                        ENTER:



                                                               s/ Leon Jordan
                                                         United States District Judge




                                                 3

Case 2:18-cr-00017-RLJ-CRW Document 1782 Filed 07/27/21 Page 3 of 3 PageID #:
                                  11967
